Order granting defendants’ motion for summary judgment and denying plaintiff’s motion for summary judgment, and the judgment entered pursuant to said order, unanimously reversed, on the law, defendants’ motion denied and plaintiff’s motion granted to the extent hereinafter set forth, with $50 costs and disbursements to plaintiff-appellant. The settlement was bottomed on Maiellano’s claim that the McGraw company had made contracts with Venezuelan governmental agencies. The agreement with plaintiff clearly embraced the proceeds of such a settlement. Maiellano cannot be heard to say that McGraw should pay him because contracts were made and at the same time that he need not pay plaintiff because contracts were not made. Moreover, the assignment, dated in June, 1962, referred not only to contracts “to be concluded ” but also to “ contracts already made ”. The inclusion of the latter words shows that the parties regarded MeGraw’s agreements with Centro of March 3, 1961, as within the meaning of the term “ contracts ” as used in the assignment. We understand and hold the amount finally collected by Maiellano to be the aggregate sum payable by McGraw under the settlement agreement ($25,000), after deduction of the provision therein for attorneys’ fees and disbursements ($8,920). Accordingly, plaintiff is entitled to 40% of $16,080, with interest. Settle order on notice. Concur—Botein, P. J., Breitel, Stevens and Capozzoli, JJ.